DETAILED ACTION (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Claims 1-20 are pending in the case. Claims 1, 15, and 20 are the independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for priority under a continuation of Application 14/541,078 filed on 11/13/2014 (now issued as patent no US 10416834 B1) which claims benefit of priority to Provisional Application 61/905,103 filed 11/15/2013. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2021, were filed before the current Non-Final office action. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Claim Rejection:
Applicant’s amendment to independent claims 1, 15 and 20 and arguments (pg. 8-9) regarding the 35 U.S.C. § 112(b) rejection of claims 1-20 presented on 08/16/2021 have been fully considered and are persuasive.  The rejection 35 U.S.C. 112(b) to the claim 1-20 is respectfully withdrawn.
Applicant's arguments, filed 05/07/2021, with respect to amended of independent claims 1, 15 and 20 under35 USC 102, to the reference Noda, have been fully considered but are not persuasive.
Argument 1 (Pg. 10-12): The applicant alleges that the reference Noda does not teach or suggest claimed limitation, “the determined manipulation point remains within a non-zero predetermined distance from the two fingers of the hand as the hand moves throughout the 3D sensory space”. 
Response: The examiner respectfully disagrees with the applicant. Applicant’s drawing in Fig.2 also uses hands or fingers (see pinch gesture in Fig.2) to manipulate a virtual object through a control point object, which appears to be a manipulation point 201A represents a location of a “pinch” gesture in virtual space in Fig.2. Examiner would like to point out that the method of interaction is extremely similar to Noda’s approach as it uses control/manipulation object to move or alter a virtual object.
The examiner has updated his/her mapping of Noda to show further support for this limitation in Fig:1-13 and [0036]: FIG. 1 shows a stereoscopic object 30 that the user perceives in front of these objects. The information processing apparatus 10 controls display of the stereoscopic object 30 according to a user operation in space. Further see into Fig:11 and [0076]; a zoom indicator 34 of a stereoscopic object that is perceived by the user at a position corresponding to the pinch position 25. As shown at a right side in FIG. 11, when the pinch position 25 is shifted forward and backward in the z direction, the display control unit 112 controls a binocular image that is displayed in the display unit 13 such that a perceived position of the zoom indicator 34 by the user is shifted according to the pinch position 25. So, Noda precisely teach that perceived position of zoom indicator at a pinch position is moved accordingly as the pinch position shifted into 3D space.
Argument 2 (Pg. 10-12): The applicant alleges that the reference Noda does not teach or suggest claimed limitation, “selecting a virtual object as the previously determined manipulation point of the hand comes within a predetermined distance of the virtual object or a manipulation point of the virtual object, wherein at least the two fingers of the hand are not within a zero-proximity distance from the virtual object or the manipulation point of the virtual object”. 
Response: The examiner respectfully disagrees with the applicant. The examiner has updated his/her mapping of Noda to show further support for this limitation in Fig:1-13 and [0044]: determination control unit 110 determines the stereoscopic object perceived by the user at a position that corresponds to the pinch position, as an object to be selected. Further see into [0049]; the detecting unit 19. For example, the operation input unit 15 according to the present embodiment may be a proximity sensor that detects a user operation in space. See [0072]; the detecting unit 19 first detects a pinch operation based on a photographed image, and next detects a pinch position based on an operation content (for example, a result of detection by a proximity sensor) from the operation input unit 15 that is realized by the proximity sensor, (“Noda, specifically teaches that determined pinched position based on proximity sensor”). See [0073]; detecting unit 19 detects the pinch operation and calculates the pinch position by the process described above, the detecting unit 19 outputs results of these to the control unit 11. Further see into Fig:10 and [0074]; FIG. 10, FIG. 10, when the user performs a pinch operation, the determination control unit 110 determines, as an object to be selected, a photograph image 32 of a stereoscopic object that is perceived by the user at a position corresponding to a pinch position 25 (“Noda, specifically teaches that selecting an object by determined position of pinch gesture based on proximity sensor”). 
	So, Noda precisely teach that determine a pinch position by a pinched gesture into a space and determination control unit determines the stereoscopic object perceived by the user at a position that corresponds to the pinch position.
Other similar claims, such as claims 15 and 20, follow the same rationale.
Since the arguments are not persuasive and the amendment does not distinguish itself from the prior art, therefore, Examiner respectfully maintains the previous rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding Claim 1,
Claim 1 recites the limitation “wherein the determined manipulation point remains within a non-zero predetermined distance from two fingers of the hand as the hand moves throughout the 3D sensory space”, is not clearly define into specification of instant application, of [0044], [0096], [0102]-[0104] and [0114]. Specifically, cited limitation “wherein the determined manipulation point remains within a non-zero predetermined distance from two fingers of the hand as the hand moves throughout the 3D sensory space” is not supported by specification or by drawing. So, from specification it seems like it determined manipulation point which represents a location of a “pinch” gesture in virtual space and the predictive features but does not support for the determined manipulation points remains within a non-zero predetermined distance from two fingers of the hand as the hand moves throughout the 3D sensory space.
Further Claim 1 recites the limitation “selecting a virtual object as the previously determined manipulation point of the hand comes within a predetermined distance from the virtual object”, is not clearly define into specification of instant application, of [0104]; if the strength of the manipulation point exceeds a threshold and/or the manipulation point is in sufficient proximity to a virtual object, the virtual object can be “selected”. Specifically, Examiner have not found any support into specification or by drawing regarding cited limitation “selecting a virtual object as the previously determined manipulation point of the hand comes within a predetermined distance from the virtual object”. So, from specification it seems like it selecting a virtual object while virtual hand approaches a virtual object, this enough proximity may increase the strength of the manipulation point and select the virtual object but does not support for determined manipulation point of the hand comes within a predetermined distance from the virtual object.
Other similar claims, such as claims 15 and 20, follow the same rationale.
Any dependent claims are not referenced inherit the insufficiencies of their parent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by NODA; TAKURO et al. (US Patent Application Pub. No. 20120317510 A1, hereinafter NODA).

Regarding Claim 1 is an independent claim, NODA discloses a method of using virtual attraction between a hand in a three-dimensional (3D) sensory space and a virtual object in a virtual space, the method including (NODA: Fig:4): 
determining a manipulation point of the hand responsive to a virtual pinch action between two fingers of the hand (NODA: Fig:5 and 8 and [0063]; marker portion is pinched with fingertips, one point of a marker m is detected and further into [0067]; detecting unit 19 determines whether a marker detected is at one point. When a detected marker is at one point, the process proceeds to step S110, and a pinch operation is detected, (“Examiner considered as to created manipulation point such as pinch position into space”)) wherein the determined manipulation point remains within a non-zero predetermined distance from two fingers of the hand as the hand moves throughout the 3D sensory space (NODA: Fig:10 and [0074]; when the pinch position 25 is shifted forward and backward in the z direction, and further into Fig:11 and [0076]; a zoom indicator 34 of a stereoscopic object that is perceived by the user at a position corresponding to the pinch position 25 and further into [0076]; a perceived position of the zoom indicator 34 by the user is shifted according to the pinch position 25, (“perceptibly teaching that a zoom indicator moves according to user hand pinch gestures and remains within closeness of user hands”)); 
selecting a virtual object as the previously determined manipulation point of the hand comes within a predetermined distance from the virtual object or a manipulation point of the virtual object, wherein at least the two fingers of the hand are not within a zero-proximity distance from the virtual object (NODA: [0072]; detecting unit 19 first detects a pinch operation based on a photographed image, and next detects a pinch position based on an operation content (for example, a result of detection by a proximity sensor) from the operation input unit 15 that is realized by the proximity sensor, further into Fig:10 and [0074]; when the user performs a pinch operation, the determination control unit 110 determines, as an object to be selected, a photograph image 32 of a stereoscopic object that is perceived by the user at a position corresponding to a pinch position 25, Further see into [0049]; the detecting unit 19. For example, the operation input unit 15 according to the present embodiment may be a proximity sensor that detects a user operation in space. Further see into [0072]; the detecting unit 19 first detects a pinch operation based on a photographed image, and next detects a pinch position based on an operation content (for example, a result of detection by a proximity sensor) from the operation input unit 15 that is realized by the proximity sensor, (“Noda, specifically teaches that determined pinched position based on proximity sensor”). Further see into Fig:10 and [0074]; FIG. 10, FIG. 10, when the user performs a pinch operation, the determination control unit 110 determines, as an object to be selected, a photograph image 32 of a stereoscopic object that is perceived by the user at a position corresponding to a pinch position 25 (“Noda, specifically teaches that selecting an object by determined position of pinch gesture”)) or the manipulation point of the virtual object; and 
causing motion of the selected virtual object, in response to: movement of the determined manipulation point of the hand (NODA: Fig:10 and [0074]; a right side in FIG. 10, when the pinch position 25 is shifted forward and backward in the z direction, the display control unit 112 controls a binocular image that is displayed in the display unit 13 such that a perceived position of the photograph image 32 by the user is shifted according to the pinch position 25, further see into Fig: 11 and [0076]; a perceived position of the zoom indicator 34 by the user is shifted according to the pinch position 25. Further, the display control unit 112 controls the size of a photograph image P according to a shift quantity of the pinch position 25 in the z direction and further into [0077]; the user can indirectly control expansion and contraction of the photograph image P by controlling the position of the zoom indicator 34 in the z direction); or escalation of the virtual pinch action of the hand.

Claims 15 and 20 are similar in scope to claim 1, respectively, and are rejected similarly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over NODA as applied to claim 1 above, and further in view of Gilles Pinault (US Patent No. 20150153833 A1, hereinafter Pinault).
Regarding Claim 2 is a dependent on claim 1, NODA discloses a method comprising:
However, NODA may not obviously recite every aspect of; 
generating a predictive model of the hand, and using the predictive model to track motion of the hand, wherein the predictive model includes positions of calculation points of fingers, thumb and palm of the hand; dynamically selecting at least one manipulation point proximate to the virtual object based on the motion tracked by the predictive model and positions of one or more of the calculation points; and manipulating the virtual object by interaction between at least some of the calculation points of the predictive model and the dynamically selected manipulation point.
However, Pinault teaches:
generating a predictive model of the hand, and using the predictive model to track motion of the hand, wherein the predictive model includes positions of calculation points of fingers, thumb and palm of the hand (Pinault: [0038]; “singular points of interest” or “point of interest” as used herein refer to the singular points on a hand of a user singular points, namely: extremities of the hand; finger tips; hand tips; the center of mass of the hand; the palm center; or any other point the position of which can be determined using the position of at least one of the other reliable points obtained from the hand which can be tracked with respect to time); dynamically selecting at least one manipulation point proximate to the virtual object based on the motion tracked by the predictive model and positions of one or more of the calculation points (Pinault: Fig:10(a) and [0130]; a depth map 1001 of a hand assuming a closed “pinching” attitude is shown. Only the POI corresponding to the tip of the index finger is visible. FIG. 10 b illustrates a response map 1002 corresponding to the depth map of FIG. 10 a, and a clear response signal is only obtained for the tip of the index finger); and manipulating the virtual object by interaction between at least some of the calculation points of the predictive model and the dynamically selected manipulation point (Pinault: Fig:13 and [0133]; the object may be considered as being grabbed and then can be manipulated according to the further respective position of the pointers. At 1303, the squeezed virtual object is considered as being grasped by the two pointers, and, may then be manipulated according to the respective positions of the pointers as long as the distance between these pointers remains equal to or less than the original size of the object).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA with further a method for enabling human-to-computer three-dimensional hand gesture-based natural interactions from depth images provided by a range finding imaging system as taught by Pinault. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide multi-touch screen kinds of interaction or simply more natural interaction than a conventional mouse when it comes to efficient detection of pointing and activation operations (Pinault: [0054]).

Regarding Claim 3 is a dependent on claim 2, NODA and Pinault disclose a method comprising:
wherein the predictive model is generated based on at least one of a feature of interest of the hand (NODA: [0040]; when a pinch position by the pinch operation by the user corresponds to a perceived position of the stereoscopic object, the information processing apparatus 10 determines the stereoscopic object as an object to be selected) and 
However NODA may not obviously recite every aspect of
a salient feature or property of an image used to capture the feature of interest of the hand.
However, Pinault teaches:
a salient feature or property of an image used to capture the feature of interest of the hand (Pinault: Fig: 8 through 12b and [0128]-[0132]; involves finding features of the hand indicated by highlighted areas).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA with further a method for enabling human-to-computer three-dimensional hand gesture-based natural interactions from depth images provided by a range finding imaging system as taught by Pinault. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide multi-touch screen kinds of interaction or simply more natural interaction than a conventional mouse when it comes to efficient detection of pointing and activation operations (Pinault: [0054]).

Regarding Claim 5 is a dependent on claim 2, NODA and Pinault disclose a method comprising: 
However, NODA may not obviously recite every aspect of
applying a constraint factor to the predictive model to eliminate impossible poses of the hand based on one or more physical properties of the hand.
However, Pinault teaches:
applying a constraint factor to the predictive model to eliminate impossible poses of the hand based on one or more physical properties of the hand (Pinault: [0112]; method may comprise automatically defining the number of pointers represented according to the hand posture since this posture may or may not allow the reliable detection of the hand parameters, [0112]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA with further a method for enabling human-to-computer three-dimensional hand gesture-based natural interactions from depth images provided by a range finding imaging system as taught by Pinault. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide multi-touch screen kinds of interaction or simply more natural interaction than a conventional mouse when it comes to efficient detection of pointing and activation operations (Pinault: [0054]).

Regarding Claim 14 is a dependent on claim 1, NODA discloses a method comprising:
However, NODA may not obviously recite every aspect of
creating an anchor point at a location on the hand responsive to the virtual pinch action between the two fingers of the hand or the virtual grasp action between the fingers of the hand and the palm of a hand, wherein the determined manipulation point remains within a predetermined distance from the anchor point at the location on the hand as the hand moves throughout the 3D sensory space.
However, Pinault teaches:
creating an anchor point at a location on the hand responsive to the virtual pinch action between the two fingers of the hand or the virtual grasp action between the fingers of the hand and the palm of a hand (Pinault: Fig:6 and [0126]; hand in “grabbing” posture overlaid with the positioning of the hand tips (601), the thumb finger tip (602), the palm centre (603) and the positioning of an additional stable POI computed using several hand tips (604), (“604 consider as an anchor point”), further into [0067]; an upper POI and a lower POI from which the stable POI may be determined) , wherein the determined manipulation point remains within a predetermined distance from the anchor point at the location on the hand as the hand moves throughout the 3D sensory space (Pinault: [0089]; It may be the centre of the “grabbers” adjusted by the movement of the palm centre. However, the value of this point is updated only if the palm centre has moved more than, for example, 3 mm. and further into [0089]; hand movement in the range of between 0 and 3 mm by a simple linear regression between the centre of the new “grabbers” and the stabilized point of the previous frame, (“so obviously teaching that stable POI is remain between two manipulation POI and move according to hand movement”)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA with further a method for enabling human-to-computer three-dimensional hand gesture-based natural interactions from depth images provided by a range finding imaging system as taught by Pinault. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide multi-touch screen kinds of interaction or simply more natural interaction than a conventional mouse when it comes to efficient detection of pointing and activation operations (Pinault: [0054]).

Claim 16 is similar in scope to claim 2, respectively, and are rejected similarly.
Claim 17 is similar in scope to claim 3, respectively, and are rejected similarly.
Claim 18 is similar in scope to claim 5, respectively, and are rejected similarly.


Claims 4, 6-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NODA, in a view of Pinault as applied to claim 2 above, and further in view of Kim et al. (US Patent No. 20140015831 A1, hereinafter Kim).
Regarding Claim 4 is a dependent on claim 3, NODA and Pinault disclose a method comprising:
However, NODA and Pinault may not obviously recite every aspect of
wherein the feature of interest is based on a brightness of a portion of the hand captured in the image.
However, Kim teaches:
wherein the feature of interest is based on a brightness of a portion of the hand captured in the image (Kim: the camera that is used to acquire the image information of the manipulating object used by the user and the surrounding environment may be a color camera or a depth camera, [0045]; Depth images from depth cameras may use brightness to indicate features of an image, an example can be seen in the article of Depth Map in Wikipedia; Alternatively, Pinault also teaches this more explicitly as Figures 8 through 12b and [0128]-[0132] particularly use highlighting of the hand features).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA and Pinault with further a method for processing the manipulation of a three-dimensional (3D) virtual object as taught by Kim. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a user interface that can conform the sensation of manipulating a virtual object in a virtual or augmented reality space, thereby imparting intuitiveness and convenience to the manipulation of the virtual object (Kim: [0010]).

Regarding Claim 6 is a dependent on claim 2, NODA and Pinault disclose a method comprising: 
However, NODA and Pinault may not obviously recite every aspect of
determining an outside pinch pose responsive to de-escalation of distance between opposable calculation points of the thumb and at least one of the fingers during dynamic selection of the manipulation point; assigning a virtual attraction strength attribute to the outside pinch pose based on a degree of convergence of the calculation points; and manipulating the virtual object responsive to the virtual attraction strength attribute assigned to the outside pinch pose when the calculation points are within a predetermined range of each other.
However, Kim teaches:
determining an outside pinch pose responsive to de-escalation of distance between opposable calculation points of the thumb and at least one of the fingers during dynamic selection of the manipulation point (Kim: [0055]; the distance between the two or more contact points decreases while the contact point tracking unit 640 is tracking the respective paths of the two or more contact points…. This enables information about the deformation of the appearance of the 3D virtual object 32 attributable to the force that is applied by the user…, [0055]; one of ordinary skill in the art will realize that by increasing the distance of the fingers would relax the deformation of the virtual object.); assigning a virtual attraction strength attribute to the outside pinch pose based on a degree of convergence of the calculation points (Kim: [0055]; An example would be spreading the tongs apart in [0055], how far the tongs spread depends on the distance of the fingers); and manipulating the virtual object responsive to the virtual attraction strength attribute assigned to the outside pinch pose when the calculation points are within a predetermined range of each other (Kim: [0055]; deformation of the appearance of the 3D virtual object 32 attributable to the force that is applied by the user…, [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA and Pinault with further a method for processing the manipulation of a three-dimensional (3D) virtual object as taught by Kim. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a user interface that can conform the sensation of manipulating a virtual object in a virtual or augmented reality space, thereby imparting intuitiveness and convenience to the manipulation of the virtual object (Kim: [0010]).

Regarding Claim 7 is a dependent on claim 2, NODA and Pinault discloses a method comprising: 
However, NODA and Pinault may not obviously recite every aspect of
determining an inside pinch pose responsive to escalation of distance between opposable calculation points of the thumb and at least one of the fingers during dynamic selection of the manipulation point; assigning a virtual attraction strength attribute to the inside pinch pose based on a degree of convergence of the calculation points; and{00610581.DOCX }Page 3Application No.: 14/541,078Attorney Docket: LEAP 1021-2/LPM-1021US manipulating the virtual object responsive to the virtual attraction strength attribute assigned to the inside pinch pose when the calculation points are within a predetermined range of each other.
However, Kim teaches:
determining an inside pinch pose responsive to escalation of distance between opposable calculation points of the thumb and at least one of the fingers during dynamic selection of the manipulation point (Kim: [0055]; the distance between the two or more contact points decreases while the contact point tracking unit 640 is tracking the respective paths of the two or more contact points…. This enables information about the deformation of the appearance of the 3D virtual object 32 attributable to the force that is applied by the user…, [0055]); assigning a virtual attraction strength attribute to the inside pinch pose based on a degree of convergence of the calculation points (Kim: [0055]; An example would be closing the tongs together in [0055], how far the tongs close in depends on the distance of the fingers); and{00610581.DOCX }Page 3Application No.: 14/541,078Attorney Docket: LEAP 1021-2/LPM-1021US manipulating the virtual object responsive to the virtual attraction strength attribute assigned to the inside pinch pose when the calculation points are within a predetermined range of each other (Kim: [0055]; deformation of the appearance of the 3D virtual object 32 attributable to the force that is applied by the user…, [0055]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA and Pinault with further a method for processing the manipulation of a three-dimensional (3D) virtual object as taught by Kim. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a user interface that can conform the sensation of manipulating a virtual object in a virtual or augmented reality space, thereby imparting intuitiveness and convenience to the manipulation of the virtual object (Kim: [0010]).

Regarding Claim 8 is a dependent on claim 2, NODA and Pinault discloses a method comprising: 
However, NODA may not obviously recite every aspect of; 
determining a grab pose for the predictive model based on convergence of one or more of the calculation points of the fingers and the palm of the hand during dynamic selection of the manipulation point;
However, Pinault teaches:
determining a grab pose for the predictive model based on convergence of one or more of the calculation points of the fingers and the palm of the hand during dynamic selection of the manipulation point (Pinault: [0049]; The term "grabbing", with respect to ergonomics considerations, means closing the hand so that at least two POI or their corresponding pointers… the object may be considered to be "grabbed" and can be manipulated in the form of, for example, being squeezed, moved, oriented, translated, dragged and dropped and so on, further into [0038]; “singular points of interest” or “point of interest” as used herein refer to the singular points on a hand of a user singular points, namely: extremities of the hand; finger tips; hand tips; the center of mass of the hand; the palm center; or any other point the position of which can be determined using the position of at least one of the other reliable points obtained from the hand which can be tracked with respect to time); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA with further a method for enabling human-to-computer three-dimensional hand gesture-based natural interactions from depth images provided by a range finding imaging system as taught by Pinault. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide multi-touch screen kinds of interaction or simply more natural interaction than a conventional mouse when it comes to efficient detection of pointing and activation operations (Pinault: [0054]).

However NODA and Pinault may not obviously recite every aspect of
assigning a virtual attraction strength attribute to the grab pose based on a degree of convergence of the calculation points; and manipulating the virtual object responsive to the virtual attraction strength attribute assigned to the grab pose when the calculation points are within a predetermined range of each other.
However, Kim teaches:
assigning a virtual attraction strength attribute to the [grab pose] based on a degree of convergence of the calculation points (Kim: [0055]; the distance between the two or more contact points decreases while the contact point tracking unit 640 is tracking the respective paths of the two or more contact points…. This enables information about the deformation of the appearance of the 3D virtual object 32 attributable to the force that is applied by the user…, [0055]; An example would be squeezing an object, how much of the squeezing depends on the distance of the points of the palm); and manipulating the virtual object responsive to the virtual attraction strength attribute assigned to the grab pose when the calculation points are within a predetermined range of each other (Kim: [0055]; deformation of the appearance of the 3D virtual object 32 attributable to the force that is applied by the user…, [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA and Pinault with further a method for processing the manipulation of a three-dimensional (3D) virtual object as taught by Kim. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a user interface that can conform the sensation of manipulating a virtual object in a virtual or augmented reality space, thereby imparting intuitiveness and convenience to the manipulation of the virtual object (Kim: [0010]).

Regarding Claim 9 is a dependent on claim 2, NODA and Pinault discloses a method comprising:
However NODA and Pinault may not obviously recite every aspect of
generating data for augmented display representing a position of the virtual object relative to the predictive model of the hand.
However, Kim teaches:
generating data for augmented display (Kim: [0039]; can be employed when a user manipulates a virtual 3D object in a virtual or augmented reality) representing a position of the virtual object relative to the predictive model of the hand (Kim: [0046]; enables the relative location relationship between the 3D virtual object and the manipulating object to be determined in a 3D virtual reality space).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA and Pinault with further a method for processing the manipulation of a three-dimensional (3D) virtual object as taught by Kim. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a user interface that can conform the sensation of manipulating a virtual object in a virtual or augmented reality space, thereby imparting intuitiveness and convenience to the manipulation of the virtual object (Kim: [0010]).

Regarding Claim 10 is a dependent on claim 2, NODA and Pinault discloses a method comprising:
However NODA and Pinault may not obviously recite every aspect of
generating data for display representing positions in a rendered virtual space of the virtual object and the predictive model of the hand.
However, Kim teaches:
generating data for display representing positions (Kim: [0039]; can be employed when a user manipulates a virtual 3D object in a virtual or augmented reality) in a rendered virtual space of the virtual object and the predictive model of the hand (Kim: [0046]; enables the relative location relationship between the 3D virtual object and the manipulating object to be determined in a 3D virtual reality space).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA and Pinault with further a method for processing the manipulation of a three-dimensional (3D) virtual object as taught by Kim. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a user interface that can conform the sensation of manipulating a virtual object in a virtual or augmented reality space, thereby imparting intuitiveness and convenience to the manipulation of the virtual object (Kim: [0010]).

Regarding Claim 11 is a dependent on claim 2, NODA and Pinault discloses a method comprising: 
However NODA may not obviously recite every aspect of; 
determining a plurality of poses for the predictive model based on simultaneous convergence of one or more of the calculation points of one or more hands during dynamic selection of the manipulation point;
identifying a dominant pose from the plurality based on at least one of magnitudes of the strength attributes and positions of the simultaneous convergence; and manipulating the virtual object responsive to the dominant pose.
However, Pinault teaches:
determining a plurality of poses for the predictive model (Pinault: notice that multiple gestures are determined in Figure set 3 and Figures 8 through 12b) based on simultaneous convergence of one or more of the calculation points of one or more hands during dynamic selection of the manipulation point (Pinault: determination of gesture depends on the points of interest, Figures 8 through 12b and [0128]-[0132]); 
identifying a dominant pose from the plurality based on at least one of magnitudes of the strength attributes (Pinault: other gestures are identified by their speed or amplitude, see snap gesture in [0102]) and positions of the simultaneous convergence (Pinault: determination of gesture depends on the points of interest, Figures 8 through 12b and [0128]-[0132]); and manipulating the virtual object responsive to the dominant pose (Pinault: Fig:13 and [0133]; the object may be considered as being grabbed and then can be manipulated according to the further respective position of the pointers. At 1303, the squeezed virtual object is considered as being grasped by the two pointers, and, may then be manipulated according to the respective positions of the pointers as long as the distance between these pointers remains equal to or less than the original size of the object).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA with further a method for enabling human-to-computer three-dimensional hand gesture-based natural interactions from depth images provided by a range finding imaging system as taught by Pinault. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide multi-touch screen kinds of interaction or simply more natural interaction than a conventional mouse when it comes to efficient detection of pointing and activation operations (Pinault: [0054]).

However NODA and Pinault may not obviously recite every aspect of
assigning virtual attraction strength attributes to respective poses in the plurality based on a degree of convergence of corresponding calculation points;
However, Kim teaches:
assigning virtual attraction strength attributes to respective poses in the plurality based on a degree of convergence of corresponding calculation points (Kim: contact point tracking unit 640, [0055]; deformation of object depends on distance of the fingers or other features of the hand);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA and Pinault with further a method for processing the manipulation of a three-dimensional (3D) virtual object as taught by Kim. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a user interface that can conform the sensation of manipulating a virtual object in a virtual or augmented reality space, thereby imparting intuitiveness and convenience to the manipulation of the virtual object (Kim: [0010]).

Claim 19 is similar in scope to claim 8, respectively, and are rejected similarly.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NODA as applied to claim 1 above, and further in view of Kim et al. (US Patent No. 20140015831 A1, hereinafter Kim).
Regarding Claim 12 is a dependent on claim 1, NODA discloses a method comprising:
However NODA may not obviously recite every aspect of
wherein acceleration of the virtual object is proportionally responsive to escalation with the virtual pinch action of the hand.
However, Kim teaches:
wherein acceleration of the virtual object is proportionally responsive to escalation with the virtual pinch action of the hand (Kim: [0057]; motion processing unit 680 may process the motion of the 3D virtual object 32 in accordance with the speed, acceleration and direction of motion of the manipulating object 34a or 34b while applying the virtual coefficient of friction of the 3D virtual object 32, further see into [0066]; At step S780, if contact points between the surface of the 3D virtual object and the manipulating object are two or more in number and the distance between the two or more contact points decreases, the manipulation state output unit 700 may output information about the deformed appearance of the 3D virtual object to the user based on the distance between the contact points).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA and Pinault with further a method for processing the manipulation of a three-dimensional (3D) virtual object as taught by Kim. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a user interface that can conform the sensation of manipulating a virtual object in a virtual or augmented reality space, thereby imparting intuitiveness and convenience to the manipulation of the virtual object (Kim: [0010]).

Regarding Claim 13 is a dependent on claim 1, NODA discloses a method comprising:
However NODA may not obviously recite every aspect of
wherein deceleration of the virtual object is proportionally responsive to escalation with the virtual pinch action of the hand.
However, Kim teaches:
wherein deceleration of the virtual object is proportionally responsive to escalation with the virtual pinch action of the hand (Kim: [0057]; motion processing unit 680 may process the motion of the 3D virtual object 32 in accordance with the speed, acceleration and direction of motion of the manipulating object 34a or 34b while applying the virtual coefficient of friction of the 3D virtual object 32, further see into [0066]; At step S780, if contact points between the surface of the 3D virtual object and the manipulating object are two or more in number and the distance between the two or more contact points decreases, the manipulation state output unit 700 may output information about the deformed appearance of the 3D virtual object to the user based on the distance between the contact points, (“one of ordinary skill in the art will realize that by increasing the distance of the fingers would relax the deformation of the virtual object”)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to for selecting a desired stereoscopic object based on the position of the pinch operation by the user displayed on a three-dimensionally display as taught in NODA and Pinault with further a method for processing the manipulation of a three-dimensional (3D) virtual object as taught by Kim. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a user interface that can conform the sensation of manipulating a virtual object in a virtual or augmented reality space, thereby imparting intuitiveness and convenience to the manipulation of the virtual object (Kim: [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A). US 20140028716 A1: A method for generating an instruction in an augmented reality environment includes capturing a series of reality images, each of which contains a portion of a hand.
B). US 8854433 B1: An electronic device couplable to a display screen includes a camera system that acquires optical data of a user comfortably gesturing in a user-customizable interaction zone having a z.sub.0 plane, while controlling operation of the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145